Citation Nr: 1339435	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD, with a 30 percent disability rating assigned, effective February 24, 2009.

The Veteran testified before a VA Decision Officer (DRO) at an October 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Veteran submitted a statement indicating he has recently been awarded Social Security Administration (SSA) disability benefits.  A copy of the SSA award letter provided by the Veteran reveals the basis of this decision was, in part, due to the Veteran's PTSD.  Other than this seven-page decision letter, supporting documents for the recent SSA decision, including a copy of the psychiatric examination provided by SSA, are not part of the record.  VA is required to seek the medical records underlying the SSA decision.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At the hearing before the DRO, the Veteran asserted that he intends to seek treatment from VA for his diagnosed PTSD.  However, VA treatment records have not been associated with the file.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

The Veteran last underwent a VA examination for PTSD in March 2010.  Given the indication that PTSD has worsened since his last VA examination, he is entitled to a new examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records considered in the SSA decision granting disability benefits.

2.  Obtain all records of the Veteran's VA treatment for PTSD.  

3.  Efforts to obtain SSA and VA records must continue until they are obtained, unless it is reasonably certain that the records sought do not exist or that further efforts to obtain those records would be futile.

4.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims folder.  The report should include an opinion as to the severity of the disability, including occupational and social impairment.

5.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


